Per Curiam.
That the clerk instead of the attorney for the prevailing party prepared the default judgment did not affect the validity of said judgment, and the court had no jurisdiction to open defendant’s default and vacate the judgment after a lapse of more than one year from the date of entry thereof. (Weiss v. Forty-second St., M. & St. N. Ave. R. Co., 123 Misc. 387; Daskal & Fishman v. Corsan Cracker Co., Inc., 219 App. Div. 829.)
Order reversed, with ten dollars costs; motion denied and judgment reinstated.
Bijur and Delehanty, JJ., concur.